DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21 of U.S. Patent No. 11283068. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are to method of making the same products.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the “metal oxide” means here, metal oxide particles or metal oxide in coating.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over D. Shin et al (U. S. Patent Application: 2020/0112024, here after Shin), further in view of Peihua Shen et al (U. S. Patent Application: 2018/0323421, here after Shen).
Claim 1 is rejected. Shin teaches an electrochemically active material, comprising:
electrochemically active particles;
a binder [0111]; and
metal oxide coated particles, wherein the metal oxide comprises a conformal cerium oxide layer over the electrochemically active particles [abstract, 0060, 0069, 0071], wherein the metal oxide is without cerium oxide aggregates (fig. 1A). Shin does not teach binder comprising surfactant.  Shen teaches an electrochemically active material, comprising:
electrochemically active particles;
a binder[abstract]; and
metal oxide coated particles, wherein the metal oxide comprises cerium oxide layer over the electrochemically active particles [0069], and teaches the binder(solution) comprises a surfactant comprising cetyltrimethylammonium bromide (CTAB) [0028, 0158]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have active material as Shin comprising a surfactant comprising cetyltrimethylammonium bromide (CTAB), because Shen teaches it is suitable for making cathode layers.
Claim 2 is rejected as Shin teaches the electrochemically active particles comprise silicon (particles) [0062].
Claim 3 is rejected as Shin teaches the electrochemically active material (comprises silicon particles) at greater than about 50% to about 99% by weight [0198].
Claim 4 is rejected as Shin teaches the particles have a median particle size (D50) of 1 um [0087].
Claim 7 is rejected with considering Shin added metal oxide particles with metal oxide coated particles (another metal oxide rather than CeO2) [0066].
Claim 8 is rejected as Shen also teaches the metal oxide particles have a median particle size (D50) in the range of about 50 nm to about 500 nm (primary particles) [0086].
Claims 9-10, 14 are rejected as Shin teaches wherein the metal oxide comprises CeO2[0071]. Claims 10 and 14 are product claim and source of metal does not change the product.
Claim 11 is rejected as Shin teaches the metal oxide is doped (combination of oxides) [0071].
Claim 12 is rejected as Shin teaches the cerium-doped material comprises at least one of cerium (IV) oxide-yttria doped material (combination oxides) [0071].
Claim 13 is rejected as Shin teaches the metal oxide comprises at least one of zinc (ZnO) [0066].
Claim 15 is rejected. Claim is related to product and as urea is not a part of the final product, because method claim cannot read in product claim when it does not change the final product.
Claim 16 is rejected. Shin teaches the limitation of claim 1 and also teaches making an electrode by coating the electrochemically active material on a current collector with the binder [0193].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over D. Shin et al (U. S. Patent Application: 2020/0112024, here after Shin), further in view of Peihua Shen et al (U. S. Patent Application: 2018/0323421, here after Shen), and Jeorn Kulisch et al (U. S. Patent Application: 2017/0047586, here after Kulisch).
Claim 5 is rejected. Shin teaches the binder comprising PDVF [0113], but does not teach the molecular weight of it within the claimed range. Kulish teaches making electrode with PVDF binder with molecular weight of 20,000 g/mole [0077-0078]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have binder with molecular weight of 20,000 g/mol because it is suitable molecular weight for making electrode for lithium batteries.
Claim 6 is rejected as PDVF has an ethylene backbone.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over R. Yuge et al (U. S. Patent Application: 2016/0126549, here after Yuge), further in view of D. Shin et al (U. S. Patent Application: 2020/0112024, here after Shin), and Peihua Shen et al (U. S. Patent Application: 2018/0323421, here after Shen).
Claim 17 is rejected. Yuge teaches a method of making an electrode by providing the electrochemically active material comprising metal oxide coating, and mixing the electrochemically active material with a precursor; and
pyrolyzing the precursor to convert the precursor into one or more types of carbon phases [0046, 0066]. Yuge does not teach the active material is based on claim 1, however Shin and Shen teaches cerium oxide coated active particles for making active material for electrode. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to a method of making electrode as Yuge teaches where the active material is taught by Shin and Shen because they teach suitable active material for making electrode(cathode). 
Claim 18 is rejected as Yuge teaches precursor converted to carbon (soft or hard) [0049, 0066].
Claim 19 is rejected as Yuge teaches pyrolyzing the precursor to convert the precursor into carbon phase forms a composite material film [0046, 0066].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over R. Yuge et al (U. S. Patent Application: 2016/0126549, here after Yuge), D. Shin et al (U. S. Patent Application: 2020/0112024, here after Shin), and Peihua Shen et al (U. S. Patent Application: 2018/0323421, here after Shen), further in view of M. Jinno et al (Japanese Patent: 2004/095325, here after Jinno).
Claim 20 is rejected. The prior references teach coating electroactive paste(slurry) on a current collector to make composite material film, and not teach the composite material film is a self- supported composite structure. However, it is obvious to an ordinary skill of art that electrode can be made as free-standing layer by press molding of a slurry(paste)[abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to a method of making electrode as Yuge, Shin and Shen teach where the composite film layer(electrode) is made by press molding the slurry, because it is an alternative way for making electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712